UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       12/27/2019
THE MANAGEMENT GROUP, LLC,                                :
                                                          :
                                        Plaintiff,        :
                                                          :       19-cv-4917 (VSB)
                      -against-                           :
                                                          :            ORDER
HOLIDAYNET LLC, et al.,                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        This is an action seeking the transfer of certain domain names identified in Exhibit A to

the Complaint (the “Domains”). (See Doc. 1-1.) On December 23, 2019, I held an order to show

cause hearing on Plaintiff’s motion for attachment, injunctive relief, and receivership. (See

Docs. 33, 36.) Accordingly, after hearing the arguments of the parties I issued an oral decision.

This Order documents that oral decision. As stated on the record, it is hereby:

        ORDERED that as of the order to show cause hearing and pending further order of this

Court, all revenues earned by Defendant from the sales of tickets to events advertised on the

websites located at the Domains at issue in this litigation are to remain in the business accounts

to which they are initially deposited. However, upon agreement between the parties, some of

these funds can be used to pay operating expenses in the normal course of business operations,

including, among other things, employee salaries, operating expenses related to the events

advertised, employee salaries, and operating expenses related to the operation of the Domains

and websites at the Domains. Plaintiff and Defendant are instructed to confer in good faith on

whether a given expense should be payable, and to seek court intervention on an emergency
basis if a dispute arises that they cannot resolve between themselves.

       IT IS FURTHER ORDERED that as of the order to show cause hearing and pending

further order of this Court, the Domains are to be held in escrow by Jed Weiss, counsel for

Defendant.

SO ORDERED.

Dated: December 27, 2019
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
